Burr, J. (concurring):
I concur in the reversal of the judgment appealed from, but not upon the grounds stated in the prevailing opinion. The usual rule as to the measure of damages in actions for continuing trespass is correctly stated therein, viz., damages to the date of the commencement of the action. I cannot appreciate the force of the argument that the charter provisions requiring the filing of a notice of plaintiff’s demand furnish an exception to the rule. Plaintiff’s demand, and the claim upon which it rests, is for the trespass. The amount of the claim is only incidental thereto. In his notice, filed with the comptroller, upon the commencement of action No. 1, he should have stated the claim upon which his demand was based, and, *720if necessary to specify damages, should have specified an amount sufficient to compensate him to the date of the commencement of the action. If he did not do so it was his fault. I think that the court, in action No. 1, erred in not allowing plaintiff to prove damages to the date of the trial. But for this error plaintiff’s remedy was by appeal and not by a new suit. I concur also with Thomas, J., in respect to the amount of damages if defendant is liable.